Citation Nr: 1742301	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13 36-311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as depression).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from March 1975 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran and his spouse appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in February 2017.  A transcript of this hearing is associated with the claims file.  

Although the Veteran filed a claim for depression, the Board has construed his claim liberally and finds that it should be characterized as one for service connection for an acquired psychiatric disorder (claimed as depression).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.


FINDING OF FACT

The Veteran has major depressive disorder and Attention-Deficit, Hyperactivity Disorder (ADHD) related to service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder and ADHD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran is seeking service connection for psychiatric disorder, which he claims is depression, that he contends had its onset in service.  There is no controversy in this case as to the fact that the Veteran currently suffers from a psychiatric disorder, including major depressive disorder and ADHD.

In April 2017, the Veteran submitted a letter from this private treating psychiatrist in which this physician stated that he has been treating the Veteran since March 2010 and he has the following diagnoses:  Major Depressive Disorder, Attention Deficit Disorder and Psychosis.  The psychiatrist opined that the Veteran "was most likely to have had depression while serving in the military although it is not documented.  Patient reports these symptoms have been long standing."  

In his July 2012 Notice of Disagreement, the Veteran related that his symptoms of depression were hidden by signs of stress, headaches and memory loss and he initially went to be evaluated in January of 1993 (however, this was actually in January 1992).  He related that he was enrolled in a stress management course that helped to suppress the symptoms.  However, he continued to endure stress, headaches and memory loss and, in September 1995, was again enrolled in a stress management course (which again helped to suppress his symptoms for a while).  

The Veteran stated that, since symptoms of depression kept arising after service, in 1998 he sought treatment at a mental health center that confirmed depression (dysthymia) as a symptom and treatment records from July 2001, October 2001 and October 2005 show he had a history of depression and anxiety and was taking Wellbutrin, Celexa and Paxil.  He further reported that, when a severe incident occurred in March 2010, he found another psychiatrist to help him as this incident caused his depression to rise to the surface.  He stated that he believes that, during his many years in the military, his condition was misdiagnosed.  

At the February 2017 Board hearing, the Veteran testified that he believes his depression started around 1990 when he went to England because of his Supervisor and how difficult he was.  He testified that he went to Mental Health on several occasions but they did not diagnosis him with anything, although they gave him some medication, Amitriptyline, which is a medication for depression.  He further reported that his performance when down (but it is unclear whether this was because of depression or from taking the medication), which "bummed" him out even more because he was accustomed to getting top marks.  He testified that he sought treatment soon after service and was diagnosed to have depression in 1998.  His spouse also testified at this hearing and stated that she knew "he was going through a lot of things, especially on his job," and that "he really did deal with a lot of depression and times when he just wasn't motivated, and sleeping a lot."  She related that, "when he came back from England to here he was very disturbed, especially about his performance, what they gave him on his, um, grade.  And, he was really disturbed about that, because throughout all the years that he had been in the military, he had had high scores, and when he left England he came back with a score that actually hurt him."  The Board notes that the Veteran's performance evaluations are in the claims file for the performance periods ending in June 1992, June 1993, June 1994 and April 1995, and they do show that the Veteran's marks went down from 1992 to 1994.  

The Veteran was previously provided a VA examination in June 2011.  The Board notes that the VA examiner was incorrectly told to consider that the Veteran was diagnosed with dementia in service.  A review of the service treatment records show that, when the Veteran was initially evaluated in the Mental Health Clinic in August 1995 at Shaw Air Force Base, the assessment was to rule out dementia, not otherwise specified (NOS).  Rather, after testing (MMPI-W and WAIS-R), the Veteran was assessed to have a "Phase of Life Problem" with Passive-Aggressive and Dependent traits on August 23, 1995 and a Learning Disorder, NOS, after further testing (WRAT-3) on September 18, 1995.  The Board also noted the RO incorrectly stated the Veteran was diagnosed in January 1993 with Alzheimer's Disease when in fact he was diagnosed to have ADHD, Attention-Deficit, Hyperactivity Disorder, which the June 2011 VA examiner correctly noted.  In fact, the VA examiner diagnosed the Veteran to have currently ADHD, NOS, that he opined is at least likely as not related to presentation of attention problems during active duty in the military service.  In addition, the VA examiner diagnosed the Veteran to currently have Dysthymic Disorder that is not at least likely as not due to active duty in the military service.  

The Board finds that the April 2017 statement from the private psychiatrist indicates that the Veteran's major depressive disorder is attributable to service.  The Board finds that the April 2017 private opinion tends to support a finding of nexus between the Veteran's current major depressive disorder and service.  The Board considers the competent opinion to be probative evidence, as it appears to be informed by some pertinent familiarity with cited circumstances of the Veteran's service. Likewise, the Board finds that the June 2011 VA medical opinion indicates that the Veteran's ADHD is attributable to service.  

The Board does not find that the Veteran's other diagnosed psychiatric disability, psychosis, is related to service.  The evidence also does not suggest, nor does the Veteran assert, that a psychosis was incurred in service or was manifested within the first post-service year, or that there have been continuous psychotic symptoms since service.  Accordingly, service connection for psychosis is denied.

The Board finds that the evidence is at least in equipoise with regard to the question of whether the Veteran's major depressive disorder and ADHD is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for major depressive disorder and ADHD is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


